DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 10/11/2021 has been entered into this application. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/088574 A1 by Suzuki et al (hereinafter Suzuki).

Regarding Claim 1, Suzuki teaches a spectrometry device (Fig. 1, Abstract) configured to irradiate a long afterglow emission material (Fig. 1 @ 21, Abstract: an internal space (21) in which an object to be measured is disposed, i.e. the long afterglow emission material) with excitation light (Fig. 1 @ 10, Abstract) and measure a photoluminescence quantum yield (Par. [37]), the device comprising: 
a light source configured to output the excitation light (Fig. 1 @ 10, Abstract); 
(Fig. 1 @ 20, Abstract) configured to have an internal space (Fig. 1 @ 21, Abstract) in which the long afterglow emission material is disposed (Fig. 1 @ 21, Abstract: an internal space (21) in which an object to be measured is disposed, i.e. the long afterglow emission material), and output light (Fig. 1 @ 30, Abstract, Par. [8]) from the internal space (Fig. 1 @ 21, Abstract) as detection light (Abstract, Par. [8]); 
a spectroscopic detector (Fig. 1 @ 40, Abstract, Par. [8]) configured to spectroscopically disperse the detection light (Par. [13]) and acquire excitation light spectral data of the excitation light and light emission spectral data of the long afterglow emission material (Abstract, Par. [3, 40, 46], Claim); 
an analyzer unit configured to analyze the photoluminescence quantum yield (Par. [4, 37]) of the long afterglow emission material on the basis of the excitation light spectral data and the light emission spectral data (Abstract, Par. [3, 40, 46], Claim); and 
a controller configured to perform switching between presence and absence of input of the excitation light to the internal space (Par. [15]: the analysis unit 50 may control the light source 10 thus implicitly teaches switching between presence and absence), 
wherein the controller controls the light source so that the input of the excitation light to the internal space is maintained in a first period in which the acquisition of the spectral data through the spectroscopic detector is started, and that the input of the excitation light to the internal space is stopped in a second period subsequent to the first period (Par. [15]: the analysis unit 50 may control the light source 10 thus implicitly teaches start, stop and acquisition process), and ACTIVE. 124648804.01ATTORNEY DOCKET NO.: 046884-6971-00-US-602740 Application No.: New Page 3 
over the first period and the number of light emission photons of the long afterglow emission material obtained on the basis of the light emission spectral data over any of the first period, the second period, and a total period of the first period and the second period (Par. [4]).  
Regarding Claim 2, Suzuki teaches wherein the controller controls the spectroscopic detector so that an exposure time of the detection light in the second period becomes longer than an exposure time of the detection light in the first period (Par. [14]: The spectroscopic detector 40 is preferably capable of variably setting the measurement time (exposure time), and is preferably set appropriately according to the sensitivity of the optical sensor and Par. [15]: the analysis unit 50 may control the light source 10 and the spectral detector 40 thus implicitly teaches exposure time of the detection light in the second period becomes longer than an exposure time of the detection light in the first period).  
Regarding Claim 4, Suzuki teaches wherein the integrator is an integration hemisphere (Par. [1]).  

Regarding Claim 5, Suzuki teaches a spectrometry method (Title) of irradiating a long afterglow emission material with excitation light and measuring a photoluminescence quantum yield (See Claim 1 rejection. Claim 5, rejected with the same reason as Claim 1 because apparatus Claim 1 can be used to implement method Claim 5), the method comprising: 
(See Claim 1 rejection. Claim 5, rejected with the same reason as Claim 1 because apparatus Claim 1 can be used to implement method Claim 5); and 
analyzing the photoluminescence quantum yield of the long afterglow emission material on the basis of the excitation light spectral data and the light emission spectral data (See Claim 1 rejection. Claim 5, rejected with the same reason as Claim 1 because apparatus Claim 1 can be used to implement method Claim 5), 
wherein, in the acquiring, input of the excitation light to the internal space is maintained in a first period in which the acquisition of the spectral data through the spectroscopic detector is started, and the input of the excitation light to the internal space is stopped in a second period subsequent to the first period (See Claim 1 rejection. Claim 5, rejected with the same reason as Claim 1 because apparatus Claim 1 can be used to implement method Claim 5), and 
in the analyzing, the photoluminescence quantum yield of the long afterglow emission material is calculated on the basis of the number of absorbed photons of the long afterglow emission material obtained on the basis of the excitation light spectral data over the first period and the number of light emission photons of the long afterglow emission material obtained on the basis of the light emission spectral data over any of the first period, the second period, and a total period of the first period and the second period (See Claim 1 rejection. Claim 5, rejected with the same reason as Claim 1 because apparatus Claim 1 can be used to implement method Claim 5).  

Regarding Claim 6, Suzuki teaches wherein, in the acquiring, an exposure time of the detection light in the second period in the spectroscopic detector is made longer than an exposure time of the detection light in the first period (See Claim 2 rejection. Claim 6, rejected with the same reason as Claim 2 because apparatus Claim 2 can be used to implement method Claim 6).  

Regarding Claim 8, Suzuki teaches wherein an integration hemisphere is used as the integrator (See Claim 4 rejection. Claim 8, rejected with the same reason as Claim 4 because apparatus Claim 4 can be used to implement method Claim 8).

Allowable Subject Matter

5.	Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason for Allowance

6.	The following is a statement of reasons for the indication of allowable subject matter: 
7.	As to claims 3 and 7, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “wherein the analyzer analyzes a time profile of an intensity of light emission in the long afterglow emission material by standardizing the intensity of light emission in the long afterglow emission material in the first period on the basis of the exposure time of the detection light in the first period, and standardizing the intensity of light emission in the long afterglow emission material in the second period on the basis of the exposure time of the detection light in the second period”, along with all other limitations of claims 3 and 7. 

8.	Suzuki (WO 2016/088574 A1) teaches a spectrometry device but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments

Applicant's argument, filed on 10/11/2021, with respect to claims 1-8 under Double Patenting have been fully considered and they are persuasive. Therefore, the rejection is withdrawn.

Applicant’s arguments filed on 10/11/2021 with respect to claims 1-8 have been fully considered but they are not persuasive.

The Applicant argues that Claim 1 recites “the analyzer calculates the photoluminescence quantum yield of the long afterglow emission material on the basis number of absorbed photons of the long afterglow emission material obtained on the basis of the excitation light spectral data over the first period and the number of light emission photons of the long afterglow emission material obtained on the basis of the light emission spectral data over any of the first period, the second period, and a total period of the first period and the second period. (Argument, Page 5)” 
Suzuki is silent as to the above features of amended claim 1 (Argument, Page 6).
Indeed not only is Suzuki silent as to the above features of amended claim 1, but Suzuki is also silent as to the object of Applicant’s invention, and as to the technology of measuring characteristics of afterglow emission (Argument, Page 6).

The Examiner respectfully disagrees. Suzuki teaches for such a measurement object, it is important to evaluate the emission quantum yield (internal quantum efficiency). The emission quantum yield is the ratio of the number of photons generated in the measurement object to the number of photons in the excitation light absorbed by the measurement object. A spectroscopic measurement technique using an integrator is suitably used when evaluating the light emission quantum yield of a measurement object (Par. [4]).

Therefore, it is evident from the above discussion that Suzuki teaches the recited Claim 1 limitations as argued.

The Applicant’s argument regarding Claim 5 (Argument, Page 6-7) is already addressed above, same reasons described with respect to Claim 1 argument (See argument above regarding Claim 1).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The reference listed teaches of other prior art method/system of measuring a photoluminescence quantum yield.
US Patent Pub. No. 2011/0255085 A1 by Watanabe et al (Par. [0084]).

US Patent Pub. No. 2018/0154024 A1 by Zhu et al (Par. [0117, 0193-0194]).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIL AHMED/
Primary Examiner, Art Unit 2886